Oo eS ND NH FBP W YN &

NO wpoO BN NH HN NHN HN WKN KN RRR RR em Re Re
oO SN ON BP WO NY KH CO OO TFN DO BP WD NY YK CO

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 1 of 9

Honorable Mary Alice Theiler

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

TONY LEE WILLIAMS,

Defendant.

 

 

CASE NO. MJ19-465

COMPLAINT FOR VIOLATION

21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C)

BEFORE the Honorable Mary Alice Theiler, United States Magistrate Judge,

Seattle, Washington.

The undersigned complainant, being duly sworn, states:

COUNT 1

Possession with Intent to Distribute Cocaine

On or about September 30, 2019, in Bellingham, within the Western District of
Washington, TONY LEE WILLIAMS did knowingly and intentionally possess, with intent

to distribute, cocaine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).
COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 1 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo OA nN DO BP WO NO —

NO NO bD HN HN HN WN HN NO Re Re Re Re Re Se ee eRe ee
eS TD mH BPW NY KF OD CO Fe ID DN FP WD NYY fF ©

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 2 of 9

COUNT 2
Possession with Intent to Distribute Heroin

On or about September 30, 2019, in Bellingham, within the Western District of
Washington, TONY LEE WILLIAMS did knowingly and intentionally possess, with intent
to distribute, heroin, a Schedule I controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C).

The undersigned complainant being duly sworn further states:

1. Iam a Special Agent with the Federal Bureau of Investigation (FBI)
assigned to the Bellingham, Washington Resident Agency, of the Seattle, Washington
Field Office. I have been an FBI Special Agent for approximately five years. Prior to that,
I was a military intelligence officer for approximately five years. I am an investigative
and law enforcement officer of the United States within the meaning of Title 18, United
States Code, Section 2510(7). My duties as a Special Agent include the full-time
investigation of a wide range of federal criminal offenses, including violations of the
Controlled Substances Act. My responsibilities include overseeing the Northwestern Safe
Trails Task Force, which focuses on the investigation of violent crime, narcotics
trafficking, and other federal offenses in Northwest Washington’s Indian Country. I have
received specialized training in the enforcement and investigation of the Controlled |
Substance Act. I have received classroom training including but not limited to, drug
identification, drug interdiction, detection, and the investigation of individuals and/or
organizations involved in the illegal possession, possession for sale, sales, importation,
smuggling, cultivation, manufacturing and trafficking of controlled substances.

2. Over the last ten years of law enforcement employment, I have received
training from the FBI and the U.S. military specific to the identification and investigation
of drug related crimes. In my role as a Special Agent for the FBI, I have participated in
narcotics investigations involving heroin, fentanyl, cocaine, marijuana, and

methamphetamine which have resulted in the arrest of individuals, the seizure of

COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 2 UNITED STATES ATTORNEY
MJ19-465 ‘ 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo OF HN HD Wn BP WY YN

NO NO NO BO DY KH HN DN DR Rm ee eee
So ~T ND ww BP WD NYO K&§ DOD OO OHO I DB A FBP WY NHN KH CC

 

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 3 of 9

narcotics and/or narcotic-related evidence, and the forfeiture of narcotics related assets. I
have been involved in the service of search warrants as part of these investigations. As a
result of my training and experience, I am familiar with the various tools, methods,
trends, paraphernalia and related articles used by various traffickers in their efforts to
conceal and distribute controlled substances. I am also familiar with the manner in which
drug traffickers use telephones, often cellular telephones, to conduct their unlawful
operations.

3. The statements contained in this affidavit are based upon my investigation
and information provided to me by other law enforcement officers. I have not included
each and every fact known to me or other investigative personnel concerning this
investigation. I have set forth only the facts I believe are necessary to establish probable
cause to believe that TONY LEE WILLIAMS has committed the crimes of Possession
with Intent to Distribute Cocaine, in violation of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(C), and Possession with Intent to Distribute Heroin, in violation
of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

PROBABLE CAUSE

4. At approximately 6:00 PM on September 30, 2019, I received a phone call
from Lummi Nation Police Detective Brandon Gates. Detective Gates informed me that a
suspected overdose death had occurred at a residential address on the Lummi
Reservation. Based on information first responders gathered when they arrived on scene,
first responders attempted to administer overdose medical aid including NARCAN (a
nasal spary used for the treatment of an opioid emergency and/or overdose), but later
pronounced Jane Doe dead. I responded to the Lummi Nation Police Department to
further investigate the matter.

5. When Lummi police officers responded to the scene of the overdose, they

located Jane Doe’s body in the bathtub, and also located a purse containing Jane Doe’s

COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 3 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oo ND Wn FP WY NH eR

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 4 of 9

identification card and a blue pill crusher. Inside of the blue pill crusher was a white
powdery residue.

6. While at the scene of the overdose, Detective Gates interviewed Jane Doe’s
boyfriend, who reported that earlier in the day, Jane Doe had received a light blue “oxy
30” pill from an adult male with the initials N.C. Jane Doe’s boyfriend reported that he
and Jane Doe had shared the pill earlier on September 30", sometime between 3:00 P.M.
and 3:30 P.M. He also reported that he believed Jane Doe may have had an extra pill left
over which he believed she likely took after they had shared the first pill.

7. After interviewing Jane Doe’s boyfriend, Lummi Nation Detectives Gates
and Richard Hart contacted N.C. at another residence on the Lummi Reservation. N.C.
stated that he had given a pill to Jane Doe earlier that day. N.C. then showed detectives a
ziplock bag of pills. N.C. showed the detectives where he had hidden the bag in a truck at
the residence where he was interviewed. Detectives noted that the bag contained 16.25
light blue pills. The pills had an “M” imprinted on one side and the pills were scored on
the other side with a “30” above the score. Based on my training and experience, I know
that Oxycodone Hydrochloride 30 mg pills bear these same markings.

8. Detectives transported N.C. to the Lummi Nation Police Department for
further questioning. There, Detective Gates and J advised N.C. of his Miranda rights.
N.C. waived his rights and agreed to speak with us. N.C. stated that Jane Doe had
contacted him earlier on September 30 requesting “pills.” N.C. reported that he initially
told Jane Doe that he did not have any pills; however, N.C. reported that he contacted
Jane Doe later on September 30, between 12:30 and 1:00 PM, to let her know that he had
some pills. N.C. reported that he told Jane Doe to come to his house. N.C. reported that
when she arrived, N.C. gave her a pill. N.C. said that Jane Doe left shortly afterwards.
N.C. said that later on September 30, a family member called to tell him that Jane Doe
had died.

9. N.C. reported that when he learned of Jane Doe’s death he hid the bag of
pills in the truck because he knew the police would come to his house. N.C. reported that

COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 4 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

0 OYA HW BW Ww

NO bp bd PO KN KN HN KR RO BR Rm me Re RS ee
Oo ~~ DN ON BPW NY KH TD OO DH —sI HDB NN BP WD HPO KF CS

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 5 of 9

he had bought the pills in the ziplock bag from an individual at an apartment located at
XXXX Maplewood Avenue in Bellingham (the “Apartment”), earlier in the day on
September 30, 2019. N.C. stated that on three prior occasions over the last two months,
he and his sister had purchased similar pills at the Apartment. N.C. reported that on each
occasion, he remained in his vehicle while his sister went into the Apartment to purchase
the pills. N.C. said that from his vehicle, he was able to view his sister enter the

Apartment. Based on information provided by his sister, N.C. believed that the person

supplying the pills at the Apartment was a black male with the street name “Money.”

Initially N.C. was not able to recall the exact address of the Apartment. During his
interview, Detective Gates and I took N.C. out in a car and requested he direct us to the
Apartment where he had purchased the pills. N.C. directed us to the Apartment. Once
there, N.C. identified and confirmed that the Apartment was the location where he and
his sister had purchased pills on each prior, reported occasion.

10. On the evening of September 30, 2019, SA Terry Getsch and a Lummi
Detective made contact with N.C.’s sister at her parents’ residence on the Lummi
Reservation. N.C.’s sister voluntarily consented to go to the Lummi Police Department to
be interviewed and was provided a ride there. While at the Department, N.C.’s sister was
again advised that she was free to leave, and she consented to being interviewed. During
the interview, N.C.’s sister advised that she was familiar with a black male subject that
went by the name “Money.” N.C.’s sister explained that she met Money at the clubs
downtown, and purchased pills from Money on two or three prior occasions.

11. According to N.C.’s sister, the first time she purchased pills from Money
was approximately a month ago, the second time was several weeks later, and the last
time she believed to be on the prior Sunday. N.C.’s sister said that her brother was a
fisherman and had money from fishing. He used her to buy pills because of her
connections and ability to get pills. On the last day she purchased pills from Money,
N.C.’s sister said that she and N.C. drove to the Apartment, but Money was not there, so

she then visited the Apartment later in the evening to find him. N.C.’s sister said that

COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 5 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND Wn SP WW NY

i) RO i) bo bo ie) bo i) i) — — — —_ me — — _— e
oo NT ND UO FP WN K&§ TD CO Pen DH WA BP WW NYO KF CO

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 6 of 9

N.C. gave her six $100 bills. They parked a short way from the Apartment, and she
walked to the Apartment and saw Money outside. N.C.’s sister said that she asked to buy
pills from Money, and bought all 18 pills that Money had in his pocket in a small bag
with $ signs on it. N.C.’s sister described the pills as small round blue Oxy 30s, and said
she looked up the pills online to make sure they were right. When she tried the pills she
could tell that they were opiates. N.C.’s sister said that she had used approximately one
pill since she purchased them, and N.C. had the rest of the pills. When shown the bag
with the pills that had been seized from N.C., his sister advised that they appeared to be
the same pills that she had purchased from Money.

12. N.C.’s sister viewed a digital version of Google maps and identified the
Apartment as located at the Maplewood Apartments off of West Maplewood Ave where
she and N.C. purchased the pills. She described the apartment as a two story apartment
with an interior stair well, and said that Money’s apartment was approximately seven
apartment units from the rear of the complex.

13. Detective Hart contacted a Whatcom County Deputy to see if he had any
information on an individual in the area by the street name of “Money.” The Deputy is a
member of the County Interdiction Team. This is a team that specializes in drug
investigations and interdiction. The Deputy advised that he knew the name “Money” to
be associated with three individuals that he identified. The Deputy believed one of the
individuals is currently incarcerated, which agents subsequently confirmed. Agents also
confirmed that the second individual did not have any recent contacts with law
enforcement in the local area. The third individual, according to the deputy, was an
individual with the initials G.T.

14. I conducted a Washington State Department of Licensing query of G.T. and
the results revealed that his registered address is the Apartment.

15. On October 1, 2019, Chief Magistrate Judge Brian A. Tsuchida issued a

search warrant for the Apartment, and agents executed the warrant. Two individuals — an

COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 6 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
—

Oo Oo DH NH BR WY WN

 

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 7 of 9

adult female and an adult male — were in the Apartment at the time the warrant was
executed. Neither individual was G.T.

16. The male individual was later identified to be TONY LEE WILLIAMS.
Previously, N.C.’s sister had described the person she purchased the pills from the
Apartment from as a male approximately 33 years old, approximately 6ft tall, with
trimmed facial hair around his mouth, and as somebody who often wears a hat or “dew
rag.” Agents confirmed that WILLIAMS matched the description of the individual
provided by N.C.’s sister.

17. Agents interviewed WILLIAMS and advised him of his Miranda rights.
He waived his rights and agreed to speak with us. WILLIAMS advised that he lived in
the back bedroom on the second floor of the Apartment. He further advised that he had
cocaine, heroin, Oxy pills, and a pistol in his bedroom. He said that he found the pistol
and the drugs in the trunk of a Ford Mustang he had recently purchased and that he had
removed them from-the Mustang, which he subsequently sold. However, he later changed
his story and said that he only found the pistol, cocaine, and heroin in the Mustang, but
the pills were his and they did not come from the Mustang.

18. WILLIAMS advised that he sells the Oxy pills and has been selling them
for a while. He has sold approximately 200 of these pills in total over an extended period
of time. WILLIAMS said he sells the pills for $25 each. WILLIAMS stated that on
September 30, 2019, he sold pills to at least two bouncers from local nightclubs and to a
female from the Reservation. The first name WILLIAMS provided for the female from
the reservation matches the first name of N.C.’s sister. WILLIAMS said that the female
came to the Apartment earlier that day to buy pills, and he sold her approximately 22
pills. WILLIAMS also said that he saw N.C.’s sister arrive in a vehicle and observed a
male sitting in her vehicle waiting for her while WILLIAMS sold her the pills.

19. WILLIAMS further advised that he buys the pills from a man from Mount
Vernon, and that he has known this man for approximately two years. WILLIAMS
reported that he did not know much more about his supplier, other than the supplier’s first

COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 7 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo NI HD WN FP W YN

NO bv dO NO HNO HN HN KN NO BH He Ke Bee Re ee ee
Se TN BPW NO KF CF CO Pe IT HD BP WD NY KF CO

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 8 of 9

name (which WILLIAMS provided). WILLIAMS explained that the man comes up from
Mount Vernon and drops off the pills to WILLIAMS at the Apartment.

20. WILLIAMS advised that his nickname is “Money” and that he’s had this
nickname since he was a teenager. Based off my training and experience, I know that it
is common for drug dealers to use the moniker “Money” and it is not a nickname that is
unique to one person.

21. Among other things, agents seized from the back bedroom on the second
floor of the Apartment approximately 38 grams of a white powder of suspected cocaine,
which field tested positive for the presence of cocaine, approximately 8 grams of
suspected heroin, which field tested positive for the presence of heroin, approximately 30
Oxy pills, a spoon with dark residue, two Digi Weigh scales with residue, a 100 round
box of Remington 380 rounds that had 91 rounds in it, a pistol magazine with 380 rounds

in it, and a 380 semi-auto Super Titon pistol with the serial number removed.
//

//

//
COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 8 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo ND OH FP YW NY

wo wo WH KN HN bh bh CP Poe ee ee ei ee ee ee
eo IN HD On FSP WY NY K& CO CO FAT DN BP WW NO | CO

 

 

Case 2:19-cr-00193-RAJ Document1 Filed 10/01/19 Page 9 of 9

CONCLUSION
21. Based on the foregoing, I respectfully submit there is probable cause to
believe that the Defendant, TONY LEE WILLIAMS has committed the crimes of
Possession with Intent to Distribute Cocaine, in violation of Title 21, United States Code,
Sections 841(a)(1) & 841(b)(C); and Distribution of saphelemt , in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)G(C).

 

JACK KANE, Gefplainant
Special Agent, FBI

Based on the Complaint and Affidavit sworn to before me, the Court hereby finds
that there is probable cause to believe the Defendant committed the offenses set forth in
the Complaint.

DATED this A day of October, 2019.

Nui

MARY ALICE THEILER
United States Magistrate Judge

COMPLAINT/UNITED STATES v. TONY LEE WILLIAMS - 9 UNITED STATES ATTORNEY
MJ19-465 700 STEWART STREET, SUITE 5220

- SEATTLE, WASHINGTON 98101
(206) 553-7970
